IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF THE                                     No. 85101
                HONORABLE NANCY SAITTA,
                SENIOR JUDGE, EIGHTH JUDICIAL                                  FILED
                DISTRICT COURT, CALRK COUNTY,
                STATE OF NEVADA.                                               OC1     1 NZ
                                                                               EUZAD   4.A.
                                                                         CI.           PRErll COURT

                                                                                       ( CL.PRK

                           ORDER ADMINISTRATIVELY CLOSING CASE


                            This matter was docketed in this court on August 1, 2022, with
                the filing of a certified copy of Stipulation and Order of Consent to Public
                Reprimand. See Procedural Rules of the Nevada Commission on Judicial
                Discipline, Rule 29 (upon entry of an order of discipline pursuant to a
                stipulation and consent, the commission must file a certified copy of the
                order with the clerk of the supreme court). Because this is a consent order,
                the clerk of this court is directed to administratively close this matter.
                            It is so ORDERED.



                                                                                       , C.J.




                cc:   Bailey Kennedy
                      Nevada Commission on Judicial Discipline




SUPREME COURT
         OF
      NEVADA


101 14.17A                                                                             z - 3plcor